DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “…the interface is configured to, the data processing unit is configured to…”, in claims 1 and 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 8-12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZEISS Microscopy (“ZEISS Smartzoom 5: Large Area Image in 90 Seconds”, uploaded on September 29, 2015, <https://www.youtube.com/watch?v=58kXbUucG4A>).

Concerning claim 1, ZEISS Microscopy (hereinafter ZEISS) teaches an optical measuring device comprising: 

at least one optical sensor configured for optical capture of at least one measurement object at a plurality of image recording positions (timestamps 0:33, 1:11 & 1:18: Zeiss Smartzoom 5 acquires individual images at a plurality of image recording positions that are stitched together. The images are captured by the microscopy; therefore, the optical sensor is inherent); 
at least one display device configured to display for a plurality of predetermined and/or determinable image recording positions in each case a schematic representation of an image to be recorded at the respective image recording position (timestamp 1:03-1:26 shows a display device coupled to the microscope that shows a plurality of predetermined and/or determinable image recording positions in a schematic representation. Specifically, timestamp 1:09 shows the anticipated imaging recording positions); and 
at least one data processing unit (inherent for the image processing capabilities of the Smartzoom 5) and at least one interface (timestamp 1:04-1:08 shows a user inputting instructions using a touch screen display (i.e., human machine interface)), 
wherein: 
the interface is configured to provide at least one item of manipulation information to the data processing unit (timestamp 1:04-1:08: the user is manipulating the size of the region of interest through the human machine interface), and 
the data processing unit is configured to, based on the manipulation information, adapt at least one of the image recording position and an image recording parameter of at least one of the images to be recorded (timestamp 1:04-1:26: After manipulating the size of the region of interest, the Smartzoom 5 adapts the image recording positions to be recorded and stitched.).

Concerning claim 2, ZEISS further teaches the device of claim 1, wherein: 
the image recording positions and/or the image recording parameters of at least two schematically represented images to be recorded are adaptable (timestamp 1:04-1:08: the user controls manipulation of the schematically represented images to be recorded through the human machine interface); and
 the respective image recording position and/or the respective image recording parameter of the images to be recorded is adaptable individually and/or independently of one another (timestamp 1:04-1:08: the schematically represented images contain a grid of at least 9 individual areas on the region of interest).

Concerning claim 4, ZEISS further teaches the device of claim 1, wherein: 
the interface is a human-machine interface (timestamp 1:04-1:08: touchscreen); and 
the interface is configured to receive the manipulation information from a user (timestamp 1:04-1:08: the user is manipulating the size of the region of interest through the human machine interface).

Concerning claim 6, ZEISS further teaches the device of claim 1, wherein the image recording parameter comprises an illumination control parameter (timestamp 1:00: Lighting/Aperture ).

Concerning claim 8, ZEISS further teaches the device of claim 1, wherein the image recording parameter comprises a camera parameter (timestamp 1:00: Focus and/or Zoom).

Concerning claim 9, ZEISS further teaches the device of claim 1, wherein the camera parameter specifies at least one of exposure time and aperture (timestamp 1:00: Lighting/Aperture).

Concerning claim 10, ZEISS further teaches the device of claim 1, wherein the display device is configured to display a schematic representation of the images to be recorded with an adapted image recording position and/or an adapted image recording parameter (timestamp 1:03-1:26 shows a display device coupled to the microscope that shows a plurality of predetermined and/or determinable image recording positions in a schematic representation after being manipulated by a user via a human machine interface).

Concerning claim 11, ZEISS further teaches the device of claim 1, wherein the display device is configured to mark in each case the schematic representation of the images to be recorded with an adapted image recording position and/or an adapted image recording parameter (timestamp 1:03-1:26: the schematic representation of images to be recorded are indicated with a grid pattern).

Concerning claim 12, ZEISS further teaches the device of claim 1, wherein a measurement strategy is determinable via the interface (timestamp 0:15: Start new routine examination).

Concerning claim 14, ZEISS further teaches the device of claim 1, wherein the image recording positions are able to be input via the interface (timestamp 1:04-1:08: the user is manipulating the size of the region of interest through the human machine interface).

Concerning claim 15, ZEISS further teaches the device of claim 1, wherein the display device is configured to display the schematic representation of the images to be recorded schematically with at least one of: 
a representation of a measurement space; 
a representation of the measurement object (timestamp 1:04-1:08); and 
a representation of a measurement element.

Concerning claim 16, ZEISS teaches a device for dimensional measurement of a measurement object, the device comprising: 
the optical measuring device of claim 1 (timestamp 0:00-1:58: ZEISS Smartzoom 5 Digital Microscope), 
wherein the device is at least one of a coordinate measuring machine, an industrial robot, and a microscope (timestamp 0:00-1:58: ZEISS Smartzoom 5 Digital Microscope).

Claim 17 is rejected under the same rationale as claim 1 for being directed to the corresponding method.

Concerning claim 18, ZEISS teaches a test method for determining at least one dimensional property of a measurement object, the method comprising: 
providing a plurality of predefined and/or predeterminable image recording positions (timestamp 1:03-1:26 shows a display device coupled to the microscope that shows a plurality of predetermined and/or determinable image recording positions in a schematic representation. Specifically, timestamp 1:09 shows the anticipated imaging recording positions); 
displaying in each case a schematic representation of an image to be recorded at the respective predetermined and/or predeterminable image recording position (timestamp 1:03-1:26 shows a display device coupled to the microscope that shows a plurality of predetermined and/or determinable image recording positions in a schematic representation. Specifically, timestamp 1:09 shows the anticipated imaging recording positions); 
providing at least one item of manipulation information to a data processing unit via at least one interface (timestamp 1:04-1:08: the user is manipulating the size of the region of interest through the human machine interface); 
based on the manipulation information, adapting the image recording position and/or at least one image recording parameter of at least one of the images to be recorded (timestamp 1:04-1:26: After manipulating the size of the region of interest, the Smartzoom 5 adapts the image recording positions to be recorded and stitched.); and 
recording a plurality of images of the measurement object with at least one optical sensor taking account of the adapted image recording positions and/or the adapted image recording parameter (timestamps 0:33, 1:11 & 1:18: Zeiss Smartzoom 5 acquires individual images at a plurality of image recording positions that are stitched together. The images are captured by the microscopy; therefore, the optical sensor is inherent).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ZEISS Microscopy (“ZEISS Smartzoom 5: Large Area Image in 90 Seconds”, uploaded on September 29, 2015, <https://www.youtube.com/watch?v=58kXbUucG4A>) in view of “Smartzoom 5 Smart Design. Smart Workflow. Smart Output”, dated August 28, 2016”

Concerning claim 3, ZEISS teaches the device of claim 1. Not explicitly taught is the device, wherein the optical measuring device is configured such that the image recording position and/or the image recording parameter of at least one of the images to be recorded is manipulation-protected.
Smartzoom 5 Smart Design. Smart Workflow. Smart Output (hereinafter Smartzoom) teaches a smart design for the varying magnifications that protect the user and measurement object (§ Smart Design). Based on this teaching, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ZEISS and Smartzoom such that the image recording position and/or the image recording parameter of at least one of the images to be recorded is manipulation-protected in order to protect the user and/or the device (Smartzoom, § Smart Design).

Concerning claim 13, ZEISS teaches the device of claim 1. Not explicitly taught is the device, wherein the optical measuring device is configured to determine the image recording positions depending on the measurement strategy.
Smartzoom teaches a smart workflow that is configured to determine the image recording positions depending on the measurement strategy (§ Smart Workflow: “Image presets and enhancement help you get the best image. A number of image algorithms enable automatic measurements with this digital microscope”). Based on this teaching, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ZEISS and Smartzoom such that the image recording positions depend on the measurement strategy in order help you get the best image (Smartzoom, § Smart Design).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ZEISS Microscopy (“ZEISS Smartzoom 5: Large Area Image in 90 Seconds”, uploaded on September 29, 2015, <https://www.youtube.com/watch?v=58kXbUucG4A>) in view of Van Dijk et al. (US 2012/0045790 A1).

Concerning claim 5, ZEISS teaches the device of claim 1. ZEISS further teaches the device, wherein the image recording parameter comprises torsion (timestamp 0:55: Tilt option). Not explicitly taught is the image recording parameter selected from a group consisting of size, scaling, translation, rotation, and torsion.
Van Dijk et al. (hereinafter Van Dijk) teaches a microscopic system consisting of image recording parameters in a group consisting of size, scaling, translation, and rotation (¶0018). Based on this teaching, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ZEISS and Van Dijk to have an image recording parameter group consisting of size, scaling, translation, rotation, and torsion in order to help the system identify features of the measurement object in an image (Van Dijk, ¶0018).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ZEISS Microscopy (“ZEISS Smartzoom 5: Large Area Image in 90 Seconds”, uploaded on September 29, 2015, <https://www.youtube.com/watch?v=58kXbUucG4A>) in view of Bawolek (US 2016/0061717 A1).

Concerning claim 7, ZEISS teaches the device of claim 6. Not explicitly taught is the device, wherein values for the illumination control parameter specify, respectively, a bright field, a dark field, transmitted-light, and coaxial illumination.
Bawolek teaches a microscope with the capability to control an illumination control parameter to specify, respectively, a bright field, a dark field, transmitted-light, and coaxial illumination (¶0041). Based on this teaching, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ZEISS and Bawolek to control an illumination control parameter to specify, respectively, a bright field, a dark field, transmitted-light, and coaxial illumination in order to provide a greater contrast and to produce images of enhanced clarity (Bawolek, ¶0041).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425